Title: From Benjamin Franklin to the Chevalier de Vernier, 10 January 1782
From: Franklin, Benjamin
To: Vernier, ——, chevalier de


Sir,
Passy, Jany. 10. 1782.
I received the Letter you did me the honour of writing to me the 8th. Instant desiring Information relating to the Death of a French officer named Vernie, supposed to have been in the Service of the united States. I wish it were in my Power to comply with your Request. But no Account has ever been sent to me of the Foreign officers in our Service, and I seldom know anything of them but what I see in the Newspapers. I do not recollect to have heard anything of the Death of Mr. Vernie. Possibly some of the officers that came lately from America since the Reduction of Yorktown, may be able to give you some Account of him. If not, perhaps you may obtain it by writing to Mr. De La Luzerne Minister from this Court at Philadelphia. I have the [honor] to be with great Regard. Sir, &c—
Mr. Vernier Chr. de St. Louis, à Versailles.
